Exhibit 10.5 Execution Version FIRST AMENDMENT TO SECURITY DEPOSIT AGREEMENT This FIRST AMENDMENT TO SECURITY DEPOSIT AGREEMENT (this “Amendment”) is entered into, as of June 19, 2009, by Cheniere LNG Holdings, LLC, a Delaware limited liability company (“Holdings”), The Bank Of New York Mellon, a New York banking corporation, in its capacity as agent, bank and securities intermediary for the secured parties (in such capacity, the “Depositary Agent”) and The Bank Of New York Mellon, a New York banking corporation, as collateral agent (in such capacity and together with its successors, the “Collateral Agent”).All capitalized terms used in this Amendment and not otherwise defined herein have the meanings ascribed to such terms in the Depositary Agreement and the Credit Agreement (as each term is defined below). Preliminary Statements A. Holdings has entered into that certain Security Deposit Agreement, dated as of August 15, 2008, by and among Holdings, the Depositary Agent and the Collateral Agent (as amended, restated, supplemented or otherwise modified from time to time, the “Depositary Agreement”); B. Holdings has entered into that certain Credit Agreement, dated as of August 15, 2008, by and among Cheniere Common Units Holding, LLC (the “Borrower”), the Administrative Agent, certain affiliates of the Borrower signatory thereto and the lenders from time to time party thereto (the “Lenders”) (as amended by that certain First Amendment to Credit Agreement, dated as of September 15, 2008, Second Amendment to Credit Agreement, dated as of December 31, 2008, Third Amendment to Credit Agreement, dated as of April 3, 2009, Fourth Amendment to Credit Agreement, dated as of April 9, 2009, Amendment No.
